DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on November 26, 2019.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed because none of the prior art of record discloses or suggests the energy management system further configured to:  estimate power consumption amounts of the power consumption system for each unit time period in a predetermined time period, obtain a reference power amount based on the battery power charged in the battery and the power consumption amounts, and based on the power consumption amounts and the reference power amount, control the power conversion system to supply power to the power consumption system using the external power and the battery power during the predetermined time period, in combination with the remaining claimed features.
Claims 16-19 are allowed because none of the prior art of record discloses or suggests the method comprising:  estimating power consumption amounts of the power consumption system for each unit time period in a predetermined time period; obtaining a reference power amount based on a battery power that is charged in a battery of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 10, filed June 1, 2021, with respect to the objections to the drawings and claims have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAL KAPLAN/Primary Examiner, Art Unit 2836